                                                                     1   Howard A. Sagaser, State Bar No. 72492
                                                                         William M. Woolman, State Bar No. 145124
                                                                     2   Ian B. Wieland, State Bar No. 285721
                                                                         SAGASER, WATKINS & WIELAND, PC
                                                                     3   5260 North Palm Avenue, Suite 400
                                                                         Fresno, California 93704
                                                                     4   Telephone: (559) 421-7000
                                                                         Facsimile: (559) 473-1483
                                                                     5
                                                                         Attorneys for Defendants, Dias & Fragoso, Inc., D&F Agricultural
                                                                     6   Enterprises, Inc., Gabriel M. Dias and John L. Fragoso
                                                                     7

                                                                     8                              UNITED STATES DISTRICT COURT FOR THE
                                                                     9                                   EASTERN DISTRICT OF CALIFORNIA
SAGASER, WATKINS & WIELAND PC




                                                                    10   ROSALIE CUEVAS, ADOLFO GOMEZ-                     Case No.:      1:17-cv-00357-LJO-BAM
                                                                         MORENO, REYNALDO TOLANO, and
                                                                    11   AGUSTIN AMBRIZ, on behalf of themselves           ORDER TO CONTINUE DEADLINES
                                                                         and all others similarly situated,                FOR MOTION FOR CLASS
                                                                    12                                                     CERTIFICATION
                                5260 North Palm Avenue, Suite 400




                                                                                                   Plaintiff(s),
                                   Telephone: (559) 421-7000
                                     Fresno, California 93711




                                                                    13
                                      ATTORNEYS AT LAW




                                                                         v.
                                                                    14
                                                                         DIAS & FRAGOSO, INC., a California
                                                                    15   Corporation; D & F AGRICULTURAL
                                                                         ENTERPRISES, INC., a California
                                                                    16   Corporation; GABRIEL M. DIAS; and JOHN
                                                                         L. FRAGOSO
                                                                    17
                                                                                                   Defendant(s).
                                                                    18

                                                                    19             Having reviewed the parties’ stipulation and supporting declaration of William M.
                                                                    20   Woolman to continue deadlines for the motion for class certification and for good cause
                                                                    21   appearing, IT IS HEREBY ORDERED that the deadlines for briefing the motion for class
                                                                    22   certification previously extended by the Court on August 22, 2018 are continued as follows:
                                                                    23   ///
                                                                    24   ///
                                                                    25   ///
                                                                    26   ///
                                                                    27   ///
                                                                    28

                                                                                         ORDER TO CONTINUE DEADLINES FOR MOTION FOR CLASS
                                                                                                          CERTIFICATION
                                                                         015004.00003 - 207158.1
                                                                     1

                                                                     2                                                              Previous Date        New Date
                                                                     3             1.        Class Certification Motion Filing
                                                                                             Deadline                               November 21, 2018    January 25, 2018
                                                                     4
                                                                                   2.        Class Certification Opposition         January 18, 2019     March 22, 2019
                                                                     5
                                                                                   3.        Class Certification Reply              February 25, 2019    April 19, 2019
                                                                     6             4.        Class Certification Hearing            March 22, 2019       May 17, 2019
                                                                                                                                    Time: 9:00 a.m.      Time: 9:00 a.m.
                                                                     7                                                              Dept.: 8 (BAM)       Dept.: 8 (BAM)
                                                                     8

                                                                     9   IT IS SO ORDERED.
SAGASER, WATKINS & WIELAND PC




                                                                    10
                                                                              Dated:       November 16, 2018                         /s/ Barbara   A. McAuliffe           _
                                                                    11                                                           UNITED STATES MAGISTRATE JUDGE
                                                                    12
                                5260 North Palm Avenue, Suite 400

                                   Telephone: (559) 421-7000
                                     Fresno, California 93704




                                                                    13
                                      ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26
                                                                    27

                                                                    28
                                                                                                                1
                                                                                         ORDER TO CONTINUE DEADLINES FOR MOTION FOR CLASS
                                                                                                          CERTIFICATION
                                                                         015004.00003 - 207158.1
